
	

114 HRES 423 IH: Expressing support for the designation of October 2015 as Special Operations Forces Appreciation Month in order to honor members of United States Special Operations Forces for their service and sacrifice on behalf of the United States.
U.S. House of Representatives
2015-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 423
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2015
			Mr. Zinke (for himself, Mr. Whitfield, Mr. Wilson of South Carolina, Mr. Graves of Missouri, Mr. Hunter, Mr. Cramer, Mr. Walz, Mr. Hurd of Texas, Mr. Jones, Mr. Ashford, Mr. Bishop of Utah, Mr. Marino, Mr. MacArthur, Mr. Babin, Mr. Bucshon, Mr. Jody B. Hice of Georgia, Mr. McHenry, Mr. Nunes, Mr. Hill, Mr. Benishek, Mr. Neugebauer, Mr. Langevin, Mr. Farenthold, Mr. Lamborn, Mr. Lynch, Mrs. Love, Mr. Byrne, and Mr. Peters) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing support for the designation of October 2015 as Special Operations Forces Appreciation
			 Month in order to honor members of United States Special Operations Forces
			 for their service and sacrifice on behalf of the United States.
	
	
 Whereas the Office of Strategic Services was created during World War II to conduct operations behind enemy lines and utilized Marine Raiders and reconnaissance companies, Army Rangers, Special Reconnaissance Units (Scouts), Air Commandos, Amphibious Scouts and Raiders, and Naval Demolition Units;
 Whereas in October 1943, United States Special Operations Forces were called to begin operations in Italy and later successfully conducted their first combat mission during World War II, when members of the 1st Special Service Force scaled a 200-foot cliff in Italy to launch a surprise attack that forced the Germans to retreat from entrenched positions at the twin peaks of Monte La Difensa and Monte La Rementanea;
 Whereas the success of the mission demonstrated the value of the unique skills and highly specialized training of the 1st Special Service Force and confirmed the need for more Special Operations Forces;
 Whereas in 1944, Major General Frank Merrill’s commando force, nicknamed Merrill’s Marauders, conducted a grueling campaign through the jungles of northern Burma, involving five major and 30 minor engagements, which successfully disrupted Japanese supply and communications lines;
 Whereas on D-Day, Special Operations Forces units played key roles in the Normandy landings, including Naval demolition units clearing obstacles from the beaches and Army Rangers scaling the cliffs at Pointe du Hoc;
 Whereas at Omaha Beach, Major General Norman Cota shouted Rangers, lead the way! to soldiers of the 5th Battalion, coining the Rangers’ future motto; Whereas, on July 6, 1964, during the Battle of Nam Dong, Captain Roger C. Donlon, commander of a 12-man Army Special Forces team of Green Berets, led a successful defense against a much-larger Viet Cong and North Vietnamese army attack, for which Captain Donlon was awarded the first Medal of Honor awarded during the Vietnam War;
 Whereas during the NATO bombing campaign in Serbia and Kosovo, Air Force commandos rescued an F–117A pilot who was shot down near Belgrade on March 27, 1999, and an F–16 pilot who was shot down in western Serbia on May 2, 1999;
 Whereas, on May 2, 2011, members of the elite SEAL Team 6 flew into Pakistan undetected and stormed a fortified compound in Abbottabad and killed al-Qaeda leader Osama Bin Laden; and
 Whereas October 2015 would be an appropriate month to designate as Special Operations Forces Appreciation Month: Now, therefore, be it
	
 That the House of Representatives supports the designation of Special Operations Forces Appreciation Month in order to honor members of United States Special Operations Forces for their service and sacrifice on behalf of the United States.
		
